DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 - 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 8,596,680).
Kim discloses in figures 1 – 6 a driver side airbag module for protecting the driver of a vehicle comprising: an inflatable airbag cushion (35); an inflator configured to inject gases to the cushion; a tether (46) including a first end (42) attached to the cushion; a triggered release device (41, 43, 45) attached to a second end (443a) of the tether, wherein the triggered release device is configured to control and maintain the shape of the cushion by selectively holding  the second end of the tether to thereby restrain at least a portion of the cushion when the inflator inflates the cushion; wherein the first end of the tether is connected to the top of the cushion so that the cushion is restrained from fully expanding at the location where the first end of the tether is connected to the cushion, wherein the first end of the tether is connected to the cushion at a top central location between approximately the 10 and 2 o'clock positions (claim 1). The cushion includes a front (31) and rear (33) panel, and wherein the tether attaches to the front panel after crossing over the boundary where the front and rear panels are .
Claim(s) 1 and 3 - 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishiguro et al (US 7,614,656).
Ishiguro discloses in figures 1 – 7 and 12A – 12B a driver side airbag module for protecting the driver of a vehicle comprising: an inflatable airbag cushion (66); an inflator (8) configured to inject gases to the cushion; a tether (55, 67) including a first end (68) attached to the cushion; a triggered release device (21) attached to a second end (51) of the tether, wherein the triggered release device is configured to control and maintain the shape of the cushion by selectively holding at least a portion of the cushion when the inflator inflates the cushion; wherein the tether is connected to the top of the cushion (schematically shown, figure 7) so that the cushion is restrained from fully expanding at the location where the tether is connected to the cushion (claim 1). The cushion includes a front (41) and rear (40) panel, and wherein the tether attaches to the front panel after crossing over the boundary where the front and rear panels are connected to thereby restrain the deploying depth of the cushion and reduce loft (claim 3). The cushion includes a front and rear panel, and wherein the tether is connected to the rear panel to thereby restrain the deploying depth of the cushion and reduce loft (claim 4). The triggered release device is configured to release the second end of the tether when the driver is determined to be not in an out of position (OOP) condition (claim 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 – 9, 12 – 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8,596,680) in view of Enders et al. (US 2005/0121889).
.
Claims 10, 11 and 17 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Enders et al. as applied to claims 8, 15 and 16 above, and further in view of Ishiguro et al (US 7,614,656). 
Kim and Enders disclose the claim invention excluding the tether release in a piston and cylinder form. However, Ishiguro discloses in figure 4 the tether release device (21) includes a piston (22) and a cylinder (23) and wherein a gas generator is provided for driving the piston within the cylinder (claim 10, 17). The tether is connected to the piston and is configured to be separated from the tether release device when the piston is driven into the cylinder (claim 11, 18, 19). PHOSITA at the time of invention would have found it obvious to combine the teachings of Ishiguro into Kim. The motivation would have been having a control device operate the inflator and retaining mechanism in response to electric signals fed from the sensors for a more accurate and controlled deployment of the airbag based on the occupant.
Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive. Applicant argues “The airbag in Kim uses a tearable tether that is preconfigured to tear at a middle portion at a predetermined airbag pressure and Kim contains no disclosure or suggestion of a triggered release device that can selectively hold the second end of the tether” (claim 1). This is not persuasive because a predetermined pressure is a trigger. 
Applicant further argues” The tether tears at a predetermined airbag pressure and thus cannot account for a dynamic OOP position of the occupant or driver.” The Examiner would like to note this is not persuasive since the occupant being OOP prevents the airbag increasing pressure to the point of releasing the tether, until the occupant is dynamically in an area allowing the pressure to increase, which is well known in the art (claims 8 and 15).
Applicant further argues “the Examiner is using impermissible hindsight in combining Kim and Enders … nothing in Kim suggests or even remotely comments on the possibility of using the airbag module disclosed in Kim with non-circular steering wheels such as the yoke type steering wheel of Enders…” In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  The Office action states “The motivation would have been for providing a non-circular steering wheel assembly and airbag modules suitable for use with non-circular steering wheels, which enables a vehicle occupant optimal protection from a specific airbag when the occupant is in the presumed range of positions when the airbag deploys,” steering wheels with airbags are knowledge which is within the level of ordinary skill in the art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614